Citation Nr: 0610167	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-15 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for diabetes mellitus 
due to Agent Orange exposure.

2. Entitlement to a rating higher than 10 percent for 
tinnitus.

REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from February 1961 to February 
1965 and January 1966 to July 1988. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In August 2004, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.

In Smith v. Nicholson, 19 Vet.App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision that reversed a decision of the Board, which 
concluded that no more than a single 10-percent rating could 
be assigned for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of a claim based on court precedent that may 
ultimately be overturned on appeal, the Secretary of VA has 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay include this claim that was filed prior to June 13, 
2003.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of any tinnitus cases that have 
been stayed will be resumed.

The issue of service connection for diabetes mellitus is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



REMAND 

Service personnel records disclose that the veteran was 
assigned to the United States Coast Guard Loran Transmitting 
Station at Lampang, Thailand from July 1968 to July 1969. 

Travel Orders shows that in February and March 1969 the 
veteran was authorized to travel from Thailand to Japan and 
back.  

In August 2004, the veteran testified that he flew four times 
to and from Thailand, stopping each time in Vietnam. 

There is a presumption of service connection for diabetes 
mellitus, type 2, for a veteran, who served in Vietnam.  38 
C.F.R. § 3.309(e).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.313(a).  It does not 
include flying over Vietnamese airspace. 

As the veteran has presented orders for two flights to and 
from Thailand in 1969 and as the flight record is relevant to 
whether the veteran visited Vietnam, VA has a duty to request 
flight records from the proper Federal agency.  Accordingly, 
the matter is remanded for the following action: 

1. Contact the Department of the Air 
Force and request the flight manifests 
and flight plans of MAC civilian contract 
flights W2T8T (February 25, 1969, from 
Bangkok, Thailand to Yokota, Japan) and 
V2T7T (March 6, 1969, from Yokota, Japan 
to Bangkok, Thailand).  

If the records of the flights are not 
available, ask whether it was routine for 
MAC flights from Thailand to Japan, from 
Japan to Thailand, from the United States 
to Thailand, or from Thailand to the 
United States to stop over in Vietnam for 
refueling or for loading or deplaning 
passengers. 

2. Following completion of the above, 
adjudicate the claim of service 
connection.  If the benefit sought appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case and the case should be returned to 
the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).




 Department of Veterans Affairs


